Exhibit 10.1

 

[ex10-1_001.jpg]

 

March 7, 2020

 

Dr. Thomas Wessel

22 Cliffwood St.

Lenox, MA 01240

 

Dear Dr. Wessel,

 

On behalf of Relmada Therapeutics, Inc: (the “Company”), I am pleased to offer
you the position of Executive Vice President, Head of Research and Development.
Speaking for myself, as well as the other members of the Board of Directors, we
are all impressed with your credentials and look forward to your future success
in this position. The terms of your employment are set herein (“Employment
Letter”).

 

1. Position. The terms of your new position with the Company are as set forth
below:

 

(a) You shall serve as Executive Vice President, Head of Research and
Development, of the Company with such responsibilities duties and authority as
are assigned to you by the Chief Executive Officer (CEO) or designee. You shall
report directly to the CEO. You shall perform your duties for the Company at a
location based on the needs of the Company as agreed with the CEO and you shall
be available for any travel that may be necessary or appropriate in connection
with the performance of your duties hereunder. The headquarters of the Company
is located in New York City.

 

(b) Employee shall faithfully devote his full business/working time, attention
and energy to the business and affairs of the Company and the performance of his
duties, which may be modified periodically by the CEO and to use his best
efforts to perform such responsibilities faithfully and efficiently. Without
limiting the generality of the foregoing paragraph, the employee may join
professional associations and otherwise be involved with any other business
activities, to the extent that, in the reasonable judgment of the CEO, such
other business pursuits and activities do not (i) interfere in any material
respect with Employee’s ability to discharge Employee’s duties and
responsibilities to the Company, whether or not such activity is pursued for
gain, profit or other pecuniary advantage, or (ii) violate the Conflicts
provision of Employee’s Non-Disclosure Agreement.

 

2. Start Date. Subject to fulfillment of any conditions imposed by this letter
agreement, you will commence this new position with the Company on March 9, 2020
(“Start Date”). The Company has the right to withdraw the offer contemplated by
this Letter Agreement if you are unable to fulfill the Start Date requirement.

 



1

 

 

[ex10-1_001.jpg]

 

3. Proof of Right to Work. For purposes of federal immigration law, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided to us within three (3) business days of your date of hire, or our
employment relationship with you may be terminated.

 

4. Compensation.

 

(a) Base Salary. You will be paid an annual base salary of Four hundred and
Seventy Five Thousand dollars ($475,000), which will be paid in accordance with
the Company’s regular payroll practices. You will also be paid a sign-on bonus
of $50,000.

 

(b) Performance Cash Bonus. You shall be entitled to participate in a bonus
program, which shall be established by the Board pursuant to which the Board
shall award bonuses to you, based upon the achievement of written individual and
corporate objectives such as the CEO or Board shall determine. Upon the
attainment of such performance objectives, in addition to your base salary, you
shall be entitled to a cash bonus in an amount to be determined by the Board
with a target of forty percent (40%) of your base salary.

 

(c) Equity Grant. The Board has agreed to grant to you options to purchase
common shares and restricted common stock of the Company (the “Initial Grant”)
under the Company’s current Stock Option and Equity Incentive Plan. The initial
Grant will .consist of (an option grant to purchase three hundred fifty thousand
(350,000) common shares (the “Options”). The terms of Options shall be governed
under-the Company’s Stock Option Plan. The Initial Grant is subject to final
approval by the Board.

 

(i) Stock exercise price for Options. The Options of the Initial Grant will have
an exercise price equal to the closing price of the Company’s common stock on
the Start Date, as quoted on Nasdaq under the symbol RLMD, which is equal to the
fair market-value of the Company’s common stock on the date of the grant. The
stock options of the initial Grant shall have a term of 10 years starting from
the first day of your employment with the Company (the “Grant Date”). The stock
Options shall vest in compliance with Section 4(c)(ii) below.

 

(ii) Vesting Schedule. The Options of the Initial Grant shall begin to vest on
the Grant Date based on the following vesting schedule: Twenty-five percent
(25%) of the Options of the Initial Grant shall vest on the first anniversary of
the Grant Date and the remaining seventy-five percent (75%) of each of the
Options shall vest in equal quarterly increments of 6.25% of the initial Option
Grant over the following three (3) year period.

 

(iii) Change in Control. The Company’s stock option and incentive plans provides
that upon a Change in Control Termination, the vesting and exercisability of the
options shall be accelerated in full. At the discretion of the Board, you will
be eligible to receive additional options to purchase shares of the Company’s
common stock.

 



2

 

 

 [ex10-1_001.jpg]

 

(d) Withholding of Taxes. You understand that the services to be rendered
hereunder will cause you to recognize taxable income, which is considered under
the Internal Revenue Code of 1986, as amended, and applicable regulations
thereunder as compensation income subject to the withholding of income tax (and
Social Security or other employment taxes). You hereby consent to the
withholding of such taxes as are required by the Company.

 

5. Benefits.

 

(a) Benefit Plan – Health Insurance, Retirement and Stock Option Plan. The
Company will provide you with the opportunity to participate in the standard
benefits plans currently available to other similarly situated employees. The
Company reserves the right to cancel and/or change the benefits plans it offers
to its employees at any time, subject to applicable law. You have the option to
continue your current family health insurance plan as in individual subscriber
with BlueCross/Blue Shield of Massachusetts, and the Company will cover your
monthly health insurance expenses, at the Company rate of 90%, for the duration
of your employment.

 

(b) Vacation; Sick Leave. You will be entitled to 20 days paid vacation per
year, pro-rated for the remainder of this calendar year and pro-rated by the
number of hours worked. Vacation may not be taken before it is accrued. You will
be entitled to 5 days paid sick leave per year pro-rated.

 

(c) Other Benefits. The Company will provide you with standard business
reimbursements (including mileage, supplies, long distance calls), subject to
Company policies and procedures and with appropriate receipts. In addition, you
will receive any other statutory benefits required by law.

 

(d) Reimbursement of Expenses. You shall be reimbursed for all normal items of
travel and entertainment and miscellaneous expenses reasonably incurred by you
on behalf of the Company provided such expenses are documented and submitted in
accordance with the reimbursement policies in effect from time to time.

 

6. Confidential Information and Invention Assignment Agreement. Your acceptance
of this offer and commencement of employment with the Company is contingent upon
the execution, and delivery to an officer of the Company, of the Company’s
Confidential Information and Invention Assignment Agreement, a copy of which is
enclosed for your review and execution (the “Confidentiality Agreement”), prior
to or on your Start Date.

 



3

 

 

 [ex10-1_001.jpg]

 

7. At-Will Employment and Termination of Employment.

 

(a) Your. employment with the Company will be on an “at will” basis meaning that
either you or the Company may terminate your employment at any time for any
reason or no reason, upon written notification to the other party, without
further obligation or liability, except that upon termination of your employment
by the Company, other than for cause, you will be paid a severance pay in
compliance with Section 7(b) and (c) below.

 

(b) Upon Termination for cause you shall be immediately paid all accrued salary,
bonuses, incentive compensation to the extent earned, vested deferred
compensation pension plan and profit sharing plan benefits, which will he paid
in accordance with the applicable plan, and accrued vacation pay, all to the
date of termination. In the event of termination other than for cause, you will
be entitled to severance equal to six (6) months of base salary and health
benefits. For the avoidance of doubt, if you are terminated for cause, you shall
not be entitled to any severance payments or health benefits.

 

(c) Upon any termination other than for cause you will immediately be paid all
accrued salary, bonuses and incentive compensation to the extent earned, vested
deferred compensation pension plan and profit sharing plan benefits, which will
be paid in accordance with the applicable plan, and accrued vacation pay, all to
the date of termination. Additionally, notwithstanding anything contained herein
or any applicable plan to the contrary, all unvested, unexercisable and stock
options and stock grants, if applicable, for which you are eligible pursuant to
the terms hereof shall automatically be cancelled on at the termination date of
employment. You will have 90 days from the date of termination to exercise your
vested options.

 

8. Non-Solicitation. You agree that during the entire term of your employment
with the Company, and for a period of 24 months following the cessation of
employment with the Company for any reason or no reason, you shall not directly
or indirectly solicit, induce, recruit or encourage any of the Company’s
employees or consultants to terminate their relationship with the Company, or
attempt any of the foregoing, either for yourself or any other person or entity.
For a period of 24 months following cessation of employment with the Company for
any reason or no reason, you shall not attempt to negatively influence any of
the Company’s clients or customers from purchasing Company products or services
or to solicit or influence or attempt to influence any client, customer or other
person either directly or indirectly, to direct his or its purchase of products
and/or services to any person, firm, corporation, institution or other entity in
competition with the business of the Company.

 



4

 

 

 [ex10-1_001.jpg]

 

9. Arbitration. This Agreement is to be governed by and construed in accordance
with the laws of the State of New York applicable to contracts entered into and
wholly to be performed within the State of New York by New York residents. Any
controversy or claim arising out of or relating to this Agreement, or breach of
this Agreement (except for any controversy or claim with respect to Section 6 or
Section 8, which may be submitted, at the option of the Company, to any court of
competent jurisdiction located within New York, New York) is to be settled by
arbitration in New York, NY in accordance with the Commercial Arbitration Rules
of the American Arbitration Association, and judgment on the award rendered by
the arbitrators may be entered in any court having jurisdiction. There must be
three arbitrators, one to be chosen directly by each party at will, and the
third arbitrator to be selected by the two arbitrators so chosen. Each party
will pay the fees of the arbitrator he or she selects and his or her own
attorneys, and the expenses of his or her witnesses and all other expenses
connected with presenting his or her case. Other costs of the arbitration,
including the cost of any record or transcripts of the arbitration,
administrative fees, the fee of the third arbitrator, and all other fees and
costs, will be borne equally by the parties. Notwithstanding the foregoing, the
parties may apply to any court of competent jurisdiction for preliminary or
interim equitable relief, or to compel arbitration in accordance with this
paragraph, without breach of this arbitration provision.

 

10. Miscellaneous. This Employment Letter, together with the Confidentiality
Agreement, sets forth the terms of your employment with the Company and
supersedes any prior representations or agreements, whether written or oral.
This Employment Letter may not be modified or amended except by a written
agreement, signed by the Company and by you. Whenever possible, each provision
of this Agreement will be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Agreement is held to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability will
be lessened or reduced to the extent possible or will be severed and will not
affect any other provision and this Agreement will be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein. This Agreement will be governed by
New York law without reference to rules of conflicts of law. The waiver of any
breach of any provision of this Employment Letter will not operate or be
construed as a waiver of any subsequent breach of the same or other provision of
this Employment Letter. This Agreement will be binding on, and inure to the
benefit of, the executors, administrators, heirs, successors, and assigns of the
parties; provided, however, that except as expressly provided in this Agreement,
this Agreement may not be assigned either by Company or by Employee. This
Agreement may be executed in one or more counterparts, all of which taken
together will constitute one and the same Agreement.

 

11. Notices. All notices, requests, demands and other communications called for
hereunder shall be in writing and shall be deemed given (i) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a well
established commercial overnight service, (iii) three (3) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing, (iv) upon
confirmation of facsimile transfer, if sent by facsimile or (v) upon
confirmation of delivery when directed to the electronic mail address set forth
below, if sent by electronic mail:

 

If to the Company: 880 Third Avenue, 12th Floor   New York, NY 10022     If to
you: 22 Cliffwood St.   Lenox, MA 01240

 

(Signature page follows)

 

5

 

 

 [ex10-1_001.jpg]

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.

 

RELMADA THERAPEUTICS, INC. THOMAS WESSEL

 

By: /s/ Sergio Traversa   /s/ Thomas Wessel   Sergio Traversa, CEO    

 

 

6



 

